DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 and 35 U.S.C. 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) and further in view of Miyata (EP 0 543 255 A1).
Regarding claim 1, Handa discloses a controller (20) for an internal combustion engine (1), the internal combustion engine being mounted on a vehicle and including a crankshaft (17), the crankshaft being configured to be connected to a manual transmission (3) via a clutch [“The present invention relates to a control apparatus for an on-vehicle internal combustion engine that executes fuel cut control for stopping fuel injection in order to suppress the increase in engine rotation speed when the internal combustion engine is started,” 0001] [“In the above embodiment, the configuration is adopted in which the output of the internal combustion engine 1 is transmitted to the drive wheels 5 of the vehicle via the automatic transmission 3, but instead the output of the internal combustion engine…via the clutch…may be transmitted to the manual transmission and the drive wheels of the vehicle,” 0045] [“Specifically, the internal combustion engine 1 includes an engine speed sensor 21 for detecting a rotation speed of the crankshaft 17 (hereinafter, engine speed NE),” 0021], the controller comprising processing circuitry [“Various controls of the internal combustion engine 1 are performed by the electronic control unit 20. The electronic control unit 20 includes a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM), and an input / output port (I / O). Here, the CPU performs various arithmetic processes related to various controls of the internal combustion engine 1, and the ROM stores programs and data used for various controls. The RAM temporarily stores detection results of various sensors provided in each part of the internal combustion engine 1 and calculation results of the CPU. The I / O mediates input / output of signals between the electronic control unit 20 and the outside,” 0020], wherein the processing circuitry is configured to perform

setting a lower limit value (fuel cut rotational speed NEcut) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process, 
setting the lower limit value (return rotational speed NErcv) of the predetermined speed range to a return rotation speed during execution of the fuel cut-off process, the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers the permit rotation speed. 

executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa to reduce fuel consumption of the engine through the fuel supply cutoff without adversely affecting engine drivability by preventing the fuel supply cutoff period from being too short. 

Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the clutch sensor disclosed by Miyata to detect the condition disclosed by Handa, as modified by Mori, because a clutch sensor would predictably detect if power is transmitted to the driving wheels of the vehicle. 
Regarding claim 2, Handa, as modified by Mori, discloses the controller of claim 1 as discussed above. Mori further discloses wherein the widening process includes a process that sets a difference between the permit rotation speed and the return rotation speed to a smaller value when the decrease rate is less than or equal to the specified rate than when the decrease rate is greater than the specified rate [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa for the reasons specified in reference to claim 1 above. 
Regarding claim 7, Handa discloses a method for controlling an internal combustion engine (1), the internal combustion engine being mounted on a vehicle and including a crankshaft (17), the crankshaft being configured to be connected to a manual transmission (3) via a clutch [“The present invention relates to a control apparatus for an on-vehicle internal combustion engine that executes fuel 
executing a fuel cut-off process that stops supply of fuel to a combustion chamber (14) of the internal combustion engine when a rotation speed of the crankshaft is in a predetermined speed range [“In step S7, it is determined whether or not the engine rotational speed NE is equal or higher than the fuel cut rotational speed NEcut (>NEstrt). Further when the processing is performed after the engine rotational speed NE has already become equal to or higher than the fuel cut rotational speed NEcut, the engine rotational speed NE is higher than the return rotational speed NErcv (<NEcut) lower than the fuel cut rotational speed NEcut. Determine whether or not. Here, when the engine rotational speed NE is equal to or higher than the fuel cut rotational speed NEcut (step S7: “YES”), or after the engine rotational speed NEcut is equal to or higher than the fuel cut rotational speed NEcut, the engine 
setting a lower limit value (fuel cut rotational speed NEcut) of the predetermined speed range to a permit rotation speed during non-execution of the fuel cut-off process, 
setting the lower limit value (return rotational speed NErcv) of the predetermined speed range to a return rotation speed during execution of the fuel cut-off process, the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers the permit rotation speed. 
Mori discloses executing a fuel cut-off process that stops supply of fuel to a combustion chamber of an internal combustion engine when an accelerator operation amount is less than or equal to a predetermined amount and an engine rotation speed is in a predetermined speed range [Col. 3, lines 63-65 “The throttle valve 22 is linked with an accelerator pedal (not shown)”; Col. 4, lines 44-63 “In a first step P1, the control unit 30 checks to see if the throttle valve 22 is fully closed or not…In the step P2 upon determination that the throttle valve is not fully closed, if the status of flag FC is 1 (FC=1), the present processing routine has ended since the current engine operating state is in the fuel supply condition. When FC=0 in the step P2, the control unit 30 determines that an acceleration operation has 
executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the method disclosed by Handa to reduce fuel consumption of the engine through the fuel supply cutoff without adversely affecting engine drivability by preventing the fuel supply cutoff period from being too short. 
Handa, as modified by Mori, does not disclose detecting that the clutch is in a coupled state using a clutch sensor. 
Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the clutch sensor disclosed by Miyata to detect the condition disclosed by Handa, as modified by Mori, because a clutch sensor would predictably detect if power is transmitted to the driving wheels of the vehicle. 

executing the fuel cut-off process when a rotation speed of the crankshaft is in a predetermined speed range [“In step S7, it is determined whether or not the engine rotational speed NE is equal or higher than the fuel cut rotational speed NEcut (>NEstrt). Further when the processing is performed 
stopping the fuel cut-off process when the accelerator operation amount is larger than the predetermined amount or the rotation speed of the crankshaft is lower than a return rotation speed (return rotational speed NErcv) during execution of the fuel cut-off process [“Further, when the engine rotational speed NE becomes equal to or lower than the return rotational speed NErcv at timing t3 (c), the fuel cut is stopped (d), and the fuel injection is restarted,” 0036], the return rotation speed being lower than the permit rotation speed [“In the above embodiment, the return rotation speed NErcv is set lower than the fuel cut rotation speed NEcut,” 0043]. 
Handa does not explicitly disclose the condition for executing the fuel cut-off process including when an accelerator operation amount is less than or equal to a predetermined amount and does not disclose executing a process that lowers the permit rotation speed when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing. 
Mori discloses executing a fuel cut-off process that stops supply of fuel to a combustion chamber of an internal combustion engine when an accelerator operation amount is less than or equal to a predetermined amount and an engine rotation speed is in a predetermined speed range [Col. 3, lines 63-65 “The throttle valve 22 is linked with an accelerator pedal (not shown)”; Col. 4, lines 44-63 “In 
executing a widening process that widens the predetermined speed range when a decrease rate of the rotation speed of the crankshaft is less than or equal to a specified rate as compared to when the decrease rate is greater than the specified rate, the decrease rate being a value that becomes positive when the rotation speed is decreasing, wherein the widening process includes a process that lowers at least one of the permit rotation speed and the return rotation speed [Abstract, claim 2]. 
Mori teaches that the widening process shifts the timing at which fuel supply cutoff is started to an earlier time such that the fuel cut duration is long enough to inhibit adverse effects on the engine driveability (Col. 6, lines 4-11) (Col. 1, lines 50-53). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the widening process and fuel cut-off process execution condition disclosed by Mori with the controller disclosed by Handa to reduce fuel consumption of the engine through the fuel supply cutoff without adversely affecting engine drivability by preventing the fuel supply cutoff period from being too short. 
Handa, as modified by Mori, does not disclose detecting that the clutch is in a coupled state using a clutch sensor. 
Miyata discloses detecting that a clutch is in a coupled state using a clutch sensor (25) by detecting if power is transmitted to the driving wheels of a vehicle (Col. 6, lines 3-9) (claim 13). 
. 
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) Mori (US Patent Number 4,694,796) and further in view of Konohara (JP 2001-018687 A).
Regarding claim 3, Handa, as modified by Mori, discloses the controller of claim 1, wherein as discussed above Mori discloses the widening process includes a process that sets a difference between a first return rotation speed and a second rotation speed to a smaller value when the decrease rate is less than or equal to the specified rate than when the decrease rate is greater than the specified rate where the engine may have temperatures at each of the first and second return rotation speeds [Abstract, claim 2]. 
Handa and Mori do not disclose the processing circuitry is configured to execute a temperature reflection process that sets the return rotation speed to a larger value when a temperature of the internal combustion engine is low than when the temperature of the internal combustion engine is high. 
Konohara discloses processing circuitry configured to execute a temperature reflection process that sets the return rotation speed to a larger value when a temperature of the internal combustion engine is low than when the temperature of the internal combustion engine is high, distinct temperatures of the engine corresponding with distinct return rotation speeds [“A water temperature sensor 47 provided in the engine detects the temperature (cooling water temperature) THW of the cooling water flowing inside the engine 1 and outputs an electric signal corresponding to the detected value,” 0024] [“The engine ECU 6 calculates the value of the return rotation speed NRT based on the value of the cooling water temperature THW,” 0041, 0076, as shown in Figure 6]. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the predetermined temperature reflection process disclosed by Konohara with the controller disclosed by Handa, as modified by Mori, to predictably set the return rotation speeds as the engine temperature changes and to prevent engine blow-up. 
Regarding claim 4, Handa, as modified by Mori, discloses the controller of claim 1, wherein as discussed above Mori discloses the widening process includes a process that lowers the permit rotation speed when a decrease rate of the rotation speed of the engine is smaller than or equal to a specified rate Abstract, claim 2]. 
Handa and Mori do not disclose the processing circuitry is configured to execute a vehicle speed reflection process that sets the return rotation speed to a larger value when a vehicle speed is low than when the vehicle speed is high, the vehicle speed reflection process includes a process that sets the return rotation speed to a larger value when the vehicle speed is lower than a predetermined vehicle speed than when the vehicle speed is greater than or equal to the predetermined vehicle speed. 
Konohara discloses processing circuitry configured to execute a vehicle speed reflection process that sets a return rotation speed to a larger value when a vehicle speed is low than when the vehicle speed is high [“In step 930, the CVT ECU 7 determines whether the value of the vehicle speed VS is equal to or lower than a predetermined high speed value HS1. In this embodiment, for example, ‘80 km / h’ can be applied as the predetermined high speed value HS1. Here, when the value of the vehicle speed VS is larger than the predetermined high speed value HS1, the CVT ECU 7 executes the normal engine rotation control 
the vehicle speed reflection process includes a process that sets the return rotation speed to a larger value when the vehicle speed is lower than a predetermined vehicle speed than when the vehicle speed is greater than or equal to the predetermined vehicle speed and a widening process that includes a process that sets the predetermined vehicle speed to a first predetermined vehicle speed value when the decrease rate is less than or equal to a specified rate and sets the predetermined vehicle speed to a second predetermined vehicle speed value when the decrease rate is greater than the specified rate, the first predetermined vehicle speed value being less than the second predetermined vehicle speed value [“As described above, when the deceleration fuel cut is performed, the CVT ECU 7 controls the CVT 5 so 
As discussed above, Konohara teaches that the vehicle speed reflection process sets the return rotation speed NRT to a higher value when the vehicle speed is lower than the predetermined high speed value HS1 because in the range between the predetermined low speed value and the predetermined high speed value there is no possibility that the vehicle will stop [0057]. On the other hand Konohara teaches that the deceleration fuel cut is performed only when the predetermined vehicle speed is set to a lower value [0059-0060]. Konohara teaches that this control prevents engine stall before the vehicle stops [0014]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle speed reflection process disclosed by Konohara with the controller disclosed by Handa, as modified by Mori, which performs the widening process during the deceleration fuel cut, to prevent engine stall before the vehicle stops. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) and further in view of Shibata (JP 2005-076499 A).
Regarding claim 5, Handa, as modified by Mori, discloses the controller of claim 1 wherein Handa further discloses a manual transmission having the return rotation speed lower than the permit rotation speed as discussed above. 
Handa does not disclose wherein the widening process includes a process that lowers the return rotation speed on a condition that a gear position of the manual transmission is a predetermined gear position or higher. 

As discussed above, Shibata teaches that the when the gear position of transmission is a predetermined gear position or higher, the rotational speed of the engine tends to increase, which may cause hunting of the engine speed [0053]. Hunting can increase the temperature of the exhaust gas and thus promote catalyst degradation [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to lower the return rotation speed disclosed by Handa by the amount disclosed by Shibata when the gear position is in the predetermined gear position or higher to prevent hunting of the engine speed and thereby prevent catalyst degradation. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa (JP 2011-202533 A) in view of Mori (US Patent Number 4,694,796) in view of Shigematsu (JP 62-29429 A) and further in view of Kato (JP 2014-168966 A).
Regarding claim 6, Handa, as modified by Mori, discloses the controller of claim 1 as discussed above but does not disclose wherein the widening process includes a process that widens the predetermined speed range on a condition that a clutch is in a coupled state. 
Shigematsu discloses a widening process that includes widening the predetermined speed range for executing a fuel cut-off process on the condition that a clutch is in a coupled state [“Preferably, the fuel cut lower limit rotational speed is changed in relation to a running speed of the vehicle, an accelerator operation amount, an operation position of a shift lever, and an operation state of an air conditioner,” page 2] [As shown in Figure 4 and block 70 of Figure 3, the predetermined fuel cut lower limit Nf is set as a function of the shift lever position and the vehicle speed. Shigematsu teaches that “as shown in FIG. 6, when the shift lever is in the neutral range, the fuel cut lower limit rotational speed N[f] is determined to be relatively high as in the conventional case…when the shift lever is operated in the drive (D) range or the like, or in the R range, the fuel cut lower limit value becomes substantially zero,” page 8]. 
Shigematsu teaches that “Since the effect of improving the running fuel efficiency increases as the fuel cut range increases, it is desired to set the fuel cut lower limit rotational speed as low as possible” [page 1]. Shigematsu teaches that the accelerator operation signal and the vehicle speed are used to determine the required vehicle drive torque T0 according to the driver’s request [page 4]. Thus, by executing the fuel-cut off process when the accelerator operation amount is less than or equal to a predetermined amount as taught by Shigematsu, the fuel cut-off process is only performed when the required drive torque is low. 

Mori further discloses executing the fuel supply cutoff, and therefore the widening process, on condition that the processing circuitry determines the gear position of the transmission based on the decrease rate of the rotation speed of the crankshaft (Col. 7, lines 51-59). 
Handa, Mori and Shigematsu do not disclose the widening process being performed on condition that an absolute value of a difference between a rotation speed of an input shaft of the manual transmission and the rotation speed of the crankshaft is less than or equal to a predetermined value. 
Kato discloses comparing an absolute value of a difference between a rotation speed of an input shaft of a manual transmission and a rotation speed of a crankshaft to a threshold value to determine the manual transmission in a non-neutral state [0056-0058]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply combine the calculation performed by Kato to determine the gear position as a condition for performing the widening process disclosed by Mori because the calculation predictably determines the transmission state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747